Citation Nr: 0916140	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to service-
connected diabetes mellitus.

2.  Entitlement to an effective date earlier than January 28, 
2004, for the grant of service connection for peripheral 
neuropathy of the upper extremities, secondary to service-
connected diabetes mellitus, to include the issue of whether 
the assignment of the effective date of January 28, 2004, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and January 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied service connection for peripheral 
neuropathy of the lower extremities, secondary to service-
connected diabetes mellitus, and granted service connection 
for peripheral neuropathy of the upper extremities secondary 
to service-connected diabetes mellitus, effective January 28, 
2004.  By a September 2005 statement of the case, the RO 
denied an effective date earlier than January 28, 2004, for 
the grant of service connection for peripheral neuropathy of 
the upper extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

While the issues have been characterized as entitlement to 
service connection secondary to service-connected diabetes 
mellitus, it appears that the Veteran in essence is arguing 
with the rating initially assigned for his diabetes mellitus.  
Although he does not dispute the 20 percent rating assigned 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2008), he argues that he is entitled to a separate 
compensable rating for the diabetes mellitus-associated 
disability (peripheral neuropathy) of the lower extremities.  
See 38 C.F.R. § 4.119, DC 7913, Note 1 (Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent rating).  
Noncompensable complications are deemed part of the diabetic 
process under DC 7913.  As such, the issues on appeal would 
more appropriately be characterized as entitlement to an 
increased rating for diabetes mellitus.

In this regard, the Veteran's claim for an effective date 
earlier than January 28, 2004, for the grant of service 
connection for peripheral neuropathy of the upper 
extremities, would more appropriately be characterized as 
entitlement to an effective date earlier than January 28, 
2004, for the award of separate 10 percent ratings for 
diabetic peripheral neuropathy of the upper extremities.  

The eventual grant of service connection (in the January 2005 
rating decision) for peripheral neuropathy of the left and 
right upper extremities was as a disability directly due to 
diabetes mellitus type II.  Because his initial claim for 
service connection for diabetes mellitus by law included 
claims for compensation for all diabetes mellitus-related 
disabilities, the Veteran's claim for an earlier effective 
date in this case must be readjudicated pursuant to Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002); 38 C.F.R. § 3.816 (2008).  

With respect to the claim regarding peripheral neuropathy in 
the lower extremities, while the Veteran has complained of 
pain and numbness in his lower extremities, there is no 
clinical evidence in this case demonstrating that the Veteran 
has peripheral neuropathy of the lower extremities related to 
his diabetes mellitus.  However, the medical evidence 
suggests such a possible relationship.  Thus, the Board 
concludes that a remand for an examination and etiological 
opinion is necessary to adjudicate whether he is entitled to 
a separate compensable rating for diabetic peripheral 
neuropathy of the lower extremities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Lastly, the most recent VA clinical records of record are 
dated in January 2005.  As records dated after January 2005 
may be pertinent to his claims, they are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the 
Birmingham, Alabama, VA Medical Center 
dated from January 2005 to the present.

2.  After the additional VA records 
have been associated with the claims 
file, schedule the Veteran for an 
examination to ascertain whether he has 
peripheral neuropathy of the lower 
extremities that is etiologically 
related to his diabetes mellitus.  All 
indicated tests and studies must be 
conducted.  The examiner should 
specifically opine as to the following:

Is it at least as likely as not 
that the Veteran's peripheral 
neuropathy of the lower 
extremities is etiologically 
related to his diabetes mellitus?  
The examiner should address 
whether the diabetes mellitus 
either caused or materially 
contributed to the peripheral 
neuropathy of the lower 
extremities.

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinion, with citation to relevant 
medical findings, must be provided.

3.  Then, readjudicate the appeal, 
including whether the Veteran is 
entitled to an effective date earlier 
than January 28, 2004, for the award of 
separate 10 percent ratings for 
diabetic peripheral neuropathy of the 
upper extremities, pursuant to 
38 C.F.R. § 3.816.  If the decisions 
remain adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

